EXHIBIT 31.2 Rule 13a-14(a)/15d-14(a) Certification I, David C. Langle, certify that: 1. I have reviewed this Amendment No.1 to theannual report on Form 10-K/A for the year ended December 31, 2013 of Sanomedics International Holdings, Inc. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; April 25, 2014 By: /s/ David C. Langle David C. Langle Principal Financial and Accounting Officer
